This is a proceeding in Mandamus in which the identical and some additional questions are raised to those considered in James Messer, Sr., v. Paul V. Lang, et al., decided this date. It is first suggested that the constitutional questions raised should not be answered because relator is attempting to substitute mandamus for writ of error.
We pretermit any discussion or expression of opinion on this point for the reason that at the time the alternative writ was issued, it was brought to the attention of the Court that the questions involved were similar to those raised in the last cited case so the writ was granted on the theory that they were companion cases and would be disposed of together.
On examination of the record, we find the main questions raised to be identical with those raised and considered in James Messer, Sr., v. Paul V. Lang, et al., decided this date so what we said in that case is conclusive of and disposes of them.
The additional questions raised in this case are that Chapter 18296, Acts of 1937, (1) pledges the State's credit contrary to Section 10 of Article IX of the Constitution, (2) embraces more than one subject and matter properly connected therewith contrary to Section 16 of Article III of the Constitution, and (3) violates Article II of the Constitution in that it delegates powers to one department properly belonging to the other.
These questions have been examined but we think they are all concluded by Ridgeway v. Peacock, 100 Fla. 1297, 131 So. 140 and other cases cited in the companion case of James Messer, Sr., v. Paul V. Lang, et al., or if not so concluded, they are without merit. We have not overlooked *Page 587 
the division of questions in brief of Weintraub and Baskin and other counsel who appeared in these cases.
The motion for peremptory writ of mandamus is accordingly granted.
It is so ordered.
BROWN, BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., dissents.